 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
 3   Fresno, California 93711
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530

 5   carol@yosemitelawyer.com
 6   Attorney for Defendant, BRIAN REED

 7

 8

 9                                        UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12    UNITED STATES OF AMERICA,                         CASE NO. 6:18-mj-00045-JDP
13                           Plaintiff,                  MOTION FOR VIDEO CONFERENCE
                                                         OF INITIAL APPEARANCE AND
14              v.                                       REQUEST FOR TRANSFER OF RULE
                                                         43; ORDER
15    BRIAN REED,
16              Defendant.
                                                         Date:      April 17, 2019
17                                                       Time:      10:00AM
                                                         Judge:     Hon. Jeremy D. Peterson
18

19

20
             Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant BRIAN REED,
21
     having been advised of his right to be present at all stages of proceedings, hereby requests that the
22
     previously ordered Initial Appearance by video conference at the United States District Court in
23
     Redding, California be transferred to the United States District Court in Los Angeles, California.
24
     Mr. Reed agrees that his interests shall be represented at all times by the presence of his attorney,
25
     Carol Moses, the same as if he were personally present, and requests that this Court allow his
26
     attorney-in-fact to represent his interests at all times. The government does not object to this
27
     request.
28
     MOTION FOR VIDEO CONFERENCE OF INITIAL
     APPEARANCE AND REQUEST FOR TRANSFER OF
     RULE 43                                                                                              1
 1            A lack of income and current state of homelessness makes traveling to Redding,

 2   California extremely difficult for Mr. Reed as he has recently used his minimal funds to relocate

 3   to Southern California. With his court date approaching quickly, his current funds inhibit him

 4   from being capable of the extensive travel required to get to Redding, California.

 5            Mr. Reed respectfully requests that the Court grant a waiver of his right and obligation to

 6   be personally present and that he be permitted to transfer his previously ordered video conference

 7   Initial Appearance at the United States District Court in Redding, California to the United States

 8   District Court in Los Angeles, California, at 255 E. Temple Street, Los Angeles, CA 90012.

 9   Dated: April 11, 2019                                 /s/ Carol Ann Moses
10                                                         CAROL ANN MOSES
                                                           Attorney for Defendant,
11                                                         BRIAN REED

12

13

14

15                                                  ORDER

16            GOOD CAUSE APPEARING, the above request for defendant’s waiver of his right and
17   obligation to be personally present and that he be permitted to transfer his previously ordered

18   video conference Initial Appearance at the United States District Court in Redding, California to
     the United States District Court in Los Angeles, California, at 255 E. Temple Street, Los Angeles,
19
     CA 90012, in Case No. 6:18-mj-00045-JDP on April 17, 2019, is hereby accepted and adopted as
20
     the order of this court.
21

22   IT IS SO ORDERED.

23
     Dated:      April 12, 2019
24
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
     MOTION FOR VIDEO CONFERENCE OF INITIAL
     APPEARANCE AND REQUEST FOR TRANSFER OF
     RULE 43                                                                                                2
